

116 HRES 728 IH: Condemning the decision of Federal Housing Finance Agency Director Mark A. Calabria to remove the borrower’s preferred language question and the housing counseling question from the Universal Residential Loan Application.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 728IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Green of Texas (for himself, Ms. Garcia of Texas, Mr. David Scott of Georgia, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONCondemning the decision of Federal Housing Finance Agency Director Mark A. Calabria to remove the
			 borrower’s preferred language question and the housing counseling question
			 from the Universal Residential Loan Application.
	
 Whereas 8 percent of the United States population (25.1 million) is considered limited-English proficient (LEP);
 Whereas the preferred language question was designed only to better understand the unique challenges that LEP persons face throughout the home buying process;
 Whereas language barriers make it especially difficult to navigate the complex process of purchasing a home;
 Whereas over one-third of Asian Americans and Pacific Islanders (AAPI) are LEP individuals; Whereas Spanish speakers in the United States account for 64 percent of the United States LEP population;
 Whereas LEP home buyers make up a growing share of the mortgage market; Whereas communities with larger LEP populations have lower home ownership rates;
 Whereas every American, regardless of their race, color, gender, sexual orientation, religion, national origin, disability, LEP status, or gender identity should have a fair and equal opportunity to purchase a home in this country;
 Whereas the 2008 financial crisis caused countless borrowers to lose their homes because language barriers made it impossible to comprehend the terms of the loans some of them received;
 Whereas access to credit and home ownership is a struggle for far too many qualified home buyers who are new Americans or immigrants;
 Whereas AAPI and Hispanic home ownership continues to fall behind the national average due to a number of factors, including language barriers and misinformation about the home buying process;
 Whereas the Federal Housing Finance Agency should collect data on the preferred language of borrowers to better understand and address the growing needs of LEP home buyers; and
 Whereas a standardized question on the Universal Residential Loan Application (URLA) indicating the borrower’s preferred language neither obligates home buyers to respond nor mortgage originators and servicers to conduct communications in the preferred language of the borrower: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the decision of Federal Housing Finance Agency Director Mark A. Calabria to remove the preferred language question from the Universal Residential Loan Application; and
 (2)urges the Director to immediately reverse this arbitrary decision and restore the language preference question and the Homeownership Education and Housing Counseling question to the Universal Residential Loan Application.
			